ON MOTION FOR REHEARING
PER CURIAM.
In their continuing diligent and conscientious efforts counsel for the defendants have filed a motion for rehearing or, in the alternative, transfer of the cause to the Missouri Supreme Court. Although we hereby overrule and deny the motion, defendants raise one point which, we believe, merits specific response. They note that the opinion of this court omits reference to the words “enters unlawfully” in § 569.150. They direct the court’s attention to § 569.-010(8), where the term “enter unlawfully” is defined in the following language:
a person “enters unlawfully or remains unlawfully” in or upon premises when he is not licensed or privileged to do so. A person who, regardless of his purpose, enters or remains in or upon premises which are at the time open to the public does so with license and privilege unless he defies a lawful order not to enter or remain, personally communicated to him by the owner of such premises or by other authorized person.
The defendants argue that “in spite of the fact that trespass in the second degree is called an offense of absolute liability, it contemplates the availability of defenses, namely license and privilege”.
Of course, the stipulated facts preclude the possibility that defendants were either licensed or privileged to enter the property. We understand defendants to invoke that argument to show, however, that § 569.150 is in fact not one of absolute liability for the simple reason that § 569.-010 makes available to an accused the defenses of license and privilege. We find that § 569.150 contemplates no defenses. The elements of the offense of trespass in the second degree include the unlawful entry. If the defendant has a license or a privilege to be on the property, the entry cannot be unlawful and, therefore, no offense has been committed. Proof of license or privilege is not an affirmative defense but merely evidence disproving one of the essential elements of the prosecution’s case. See State v. Hubbard, 351 Mo. 143, 171 S.W.2d 701, 706 (1943).
The other matters raised in defendants’ motion constitute “[m]ere reargument of issues determined by the opinion” and must be disregarded. Rule 84.17.